DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the amendments filed 7/14/2022. Claims 6-25 are currently pending. Claim 13 has been amended. Claims 1-5 have been previously canceled.

Examiner Note
In the Non-final Office Action dated 3/15/2022, a typographical error was made in the identification of the patent relied upon in the double patenting rejection of claims 6-12. The typographical error has been corrected in this Office Action. Due to the typographical error, this action is being made NON-FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 6, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10881399 (the primary reference) in view of US Patent Application Publication 2015/0209035 A1 (the secondary reference). Regarding claims 6, 11, and 12, the primary reference in claims 1 and 2 recites a surgical instrument comprising a position sensor, a timer, and a control system configured to control the motor by comparing actual displacement of the firing member over a time interval to anticipated displacement of the firing member over the time interval. However, the primary reference does not recite that the surgical instrument comprises a surgical system. The secondary reference teaches a surgical stapler comprising an end effector including a first jaw, a second jaw, a staple cartridge, a firing member, an elongate shaft, an articulation joint, an articulation control system, a closure system, and a motor as recited in claim 6 of the instant application, thus demonstrating that such surgical systems are old and well known. Since the secondary reference teaches a known surgical system comprising a motor and the primary reference teaches control system for controlling such a surgical system, it would be obvious to apply the control system of the primary reference to the surgical system of the secondary reference.

Claims 13-15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 or 13 and 15 of copending Application No. 15/628060 (the primary reference) in view of US Patent Application Publication 2015/0209035 A1 (the secondary reference). Regarding claim 14, the primary reference in claims 1 and 3 or claims 13 and 15 discloses a surgical instrument comprising a position sensor, a timer configured to measure elapsed time, and a control system configured to control a motor by comparing an actual amount of time taken for the firing member to move a predefined distance to an anticipated amount of time taken for the firing member to move from the predefined distance. However, the primary reference does not recite that the surgical instrument comprises a surgical system. The secondary reference teaches a surgical stapler comprising an end effector including a first jaw, a second jaw, a staple cartridge, a firing member, an elongate shaft, an articulation joint, an articulation control system, a closure system, and a motor as recited in claim 13 of the instant application, thus demonstrating that such surgical systems are old and well known. Since the secondary reference teaches a known surgical system comprising a motor and the primary reference teaches control system for controlling such a surgical system, it would be obvious to apply the control system of the primary reference to the surgical system of the secondary reference.
This is a provisional nonstatutory double patenting rejection.

Claims 6-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10624633 (primary reference) in view of US Patent Application Publication 2015/0209035 A1 (the secondary reference). Regarding claims 6-8, 11, and 12, the primary reference in claims 1-3 recites a surgical instrument comprising a position sensor, a timer, and a control system configured to control the motor by comparing actual displacement of the firing member over a time interval to anticipated displacement of the firing member over the time interval. However, the primary reference does not recite that the surgical instrument comprises a surgical system. The secondary reference teaches a surgical stapler comprising an end effector including a first jaw, a second jaw, a staple cartridge, a firing member, an elongate shaft, an articulation joint, an articulation control system, a closure system, and a motor as recited in claim 6 of the instant application, thus demonstrating that such surgical systems are old and well known. Since the secondary reference teaches a known surgical system comprising a motor and the primary reference teaches control system for controlling such a surgical system, it would be obvious to apply the control system of the primary reference to the surgical system of the secondary reference. Furthermore, claim 9 of the instant application generally conflicts with claim 5 of the primary reference in view of the secondary reference and claim 10 of the instant application generally conflicts with claim 4 of the primary reference in view of the secondary reference.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zemlock (US 2015/0209035 A1).
	Regarding claim 13, Zemlock discloses a surgical system (10 – Fig. 1), comprising: an end effector (160 – Fig. 1), comprising: a first jaw (164 – Fig. 1);3308670235 v1Application Serial No. 17/097,346Attorney Docket No. END8199USCNT1/170062MCON1 a second jaw (162 – Fig. 1) movable relative to the first jaw between an open position and a closed position (para. 0066, lines 9-14); and a staple cartridge comprising a plurality of staples removably stored therein (the cartridge of 164, para. 0066); a firing member (220 – Fig. 6) movable between a proximal position and a distal position (para. 0071, lines 3-7), wherein the staples are deployable from the staple cartridge based on the firing member moving toward the distal position (para. 0104, lines 5-8); an elongate shaft (168 – Fig. 1); an articulation joint (the joint between 140 and 160, see Fig. 1), wherein the end effector is rotatably relative to the elongate shaft about the articulation joint (para. 0088, lines 11-17); an articulation control system (170 – Fig. 1) configured to articulate the end effector about the articulation joint (para. 0088, lines 11-17); a closure system (210 – Fig. 1) configured to move the second jaw toward the closed position (para. 0104, lines 1-5); a motor (200 – Fig. 4) configured to drive the firing member between the proximal position and the distal position (para. 0071, lines 3-7); a position sensor (237 – Fig. 4) configured to measure a position of the firing member (para. 0136, lines 3-5); a timer (the circuitry of 416 that determines time, para. 0263, lines 10-15) configured to measure elapsed time; and a control system (500 – Fig. 20) configured to control the motor by comparing an actual amount of time taken for the firing member to move a predefined distance to an anticipated amount of time taken for the firing member to move from the predefined distance (para. 0263, lines 18-39); and adjust a parameter (the program coefficient, para. 0263, line 31) of the motor based on the comparison (para. 0263, lines 29-39).

Zemlock further discloses:
	Claim 14, the control system (500 – Fig. 20) is configured to: cause the motor (200 – Fig. 4) to drive the firing member (220 – Fig. 6) the predefined distance at a first velocity (para. 0263, lines 7-10); determine the anticipated amount of time for the firing member to move the predefined distance based on the first velocity (para. 0263, lines 20-22); determine an actual amount of time taken for the firing member to move from the predefined distance (para. 0263, lines 10-15); compare the actual amount of time to the anticipated amount of time (para. 0263, lines 18-20); and control the motor based on the comparison (para. 0236, lines 22-39).

	Claim 18, the firing member (220 – Fig. 6) is configured to prevent the second jaw moving to the open position as the firing member moves toward the distal position (para. 0105, lines 5-8, note that 213 – Fig. 8 is actuated by the firing member).

Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-25 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
8/4/2022